Citation Nr: 1115737	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD.

2.  Entitlement to an evaluation higher than 10 percent for service-connected Osgood-Schlatter's disease of the left knee.

3.  Entitlement to an evaluation higher than 10 percent for service-connected Osgood-Schlatter's disease of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1972.

This matter arises before the Board of Veterans' Appeals (Board) from April 2008, November 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A gastrointestinal disorder has not been caused or made worse by service-connected PTSD, and a gastrointestinal disorder is not attributable to active military service.  

2.  The competent evidence of record shows that the Veteran's left knee range of motion was at least zero degrees to 125 degrees with pain at 115 degrees during the entire appeal period with no ankylosis, subluxation or instability, giving way, incoordination, locking episodes, effusion into the joint, or other abnormalities.

3.  The competent evidence of record shows that the Veteran's right knee range of motion was at least zero degrees to 125 degrees with pain at 115 degrees during the entire appeal period with no ankylosis, subluxation or instability, giving way, incoordination, locking episodes, effusion into the joint, or other abnormalities.

CONCLUSIONS OF LAW

1.  The Veteran does not have a gastrointestinal disorder that is the result of disease or injury incurred in or aggravated by active military service; a gastrointestinal disorder is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

2.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected Osgood-Schlatter's disease of the left knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2010).

3.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected Osgood-Schlatter's disease of the right knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In May 2010, the Board remanded the Veteran's claim of entitlement to service connection for a gastrointestinal disorder to the RO via the Appeals Management Center (AMC) for further development and readjudication.  Specifically, the Board ordered the AMC to obtain a competent medical opinion regarding whether the Veteran's currently diagnosed gastrointestinal disorder is etiologically related to his period of active military service.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA obtained an adequate medical opinion in June 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the May 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2008 and September 2009 correspondence, the RO generally advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed gastrointestinal disorder on a direct and secondary basis, as well as entitlement to an increased evaluation for his service-connected bilateral knee disabilities.  This notice including specific notification of the rating criteria under Diagnostic Code 5260 and also described the types of lay and medical evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letters also addressed the elements of degree of disability and effective date.  As part of that notice, the RO told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was provided with adequate notice with respect to his increased rating claims by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  Finally, the RO also provided the specific criteria required to establish entitlement to an increased rating found in Diagnostic Codes 5260.  

The Board further notes that the Veteran was provided with a copy of the April 2008 and November 2009 rating decisions, the August 2008 and March 2010 statements of the case, the Board's May 2010 remand, and the June 2010 and December 2010 supplemental statements of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  
Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in February 2008, September 2009, and July 2010; requested a medical opinion in June 2010; obtained the Veteran's VA and private treatment records; and associated the Veteran's service treatment records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as they were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Service Connection

In December 2007, the Veteran filed a claim for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and any other intestinal problem, on a direct basis and as secondary to his service-connected posttraumatic stress disorder (PTSD).  The Veteran further stated that he had constipation and diarrhea that he believed was related to his PTSD and that he has tried over-the-counter medication and changing his diet for years to alleviate his symptoms.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

After reviewing the competent evidence of record, the Board finds that the Veteran's gastrointestinal disorder was not caused or aggravated by his service-connected PTSD or that it was otherwise related to his period of active military service.  Initially, the Board notes that the Veteran's service treatment records reveal that he complained of a stomach ache, headache, and diarrhea of two days duration in October 1968 and was diagnosed with gastroenteritis.   However, a July 1970 re-enlistment examination failed to reveal any gastrointestinal disorder.  The service treatment records are otherwise silent for any gastrointestinal disorders.  

After his discharge from active military service, the first evidence of treatment for any potential gastrointestinal disorder was a March 2005 VA treatment record showing the Veteran had a history of a peptic ulcer and complained of some heartburn.  Then, in October 2007, an Agent Orange examination report revealed that the Veteran had no indigestion, no liver disease, and no celiac disease.  

The Veteran then underwent a compensation and pension examination in February 2008.  The examination report indicates that the Veteran complained of a "GI condition" with an onset date of seven to eight years earlier.  The Veteran told the examiner he believed he had GERD secondary to his PTSD because he had PTSD symptoms since he left Vietnam and they have worsened with his recently diagnosed adenocarcinoma of the prostate, to include anxiety and problems sleeping "every day."  When the Veteran's GERD-type symptoms began, the Veteran claims his family physician diagnosed him with GERD.  The Veteran said he took over-the-counter medication, including Tums, Pepto-Bismol, and Pepcid, to treat his GERD symptoms, which occurred about two to three times per week.  The Veteran told the examiner that he experienced heartburn, indigestion, nausea, regurgitation, rare vomiting, and burning epigastric pain.  The Veteran also reported that he has no known bowel disorder or irritable bowel syndrome diagnosis and that the frequency or severity of his symptoms did not change since he was diagnosed with prostate cancer.  

After reviewing the Veteran's medical history and examining the Veteran, the examiner diagnosed him with GERD associated with a "GI condition."  However, the examiner opined that the Veteran's GERD was neither secondary to nor aggravated by his service-connected PTSD.  In support of this opinion, she noted that the medical literature states that the primary event in the pathogenesis of GERD is the movement of gastric juice from the stomach into the esophagus and that the antireflux barrier at the gastroesophageal junction is anatomically and physiologically complex and vulnerable to several potential mechanisms of reflux.  She continued to explain that the three dominant pathophysiological mechanisms causing gastroesophageal junction incompetence are transient lower esophageal sphincter relaxations, a hypotensive lower esophageal sphincter, and anatomic disruption of the gastroesophageal junction.  The examiner found no evidence in the medical literature that psychiatric distress causes GERD.  Therefore, she found that PTSD did not cause GERD.  Furthermore, GERD was not permanently aggravated by the PTSD because both disorders occurred independently and without influence of the PTSD symptoms.  Moreover, PTSD was symptomatic every day while GERD occurred only two to three times per week.  

Because the examiner did not provide an opinion regarding whether the Veteran's GERD is etiologically related to his period of active military service, VA obtained a supplemental opinion from a staff physician in June 2010.  The staff physician reviewed the Veteran's medical records and claims file.  He noted that the Veteran had an isolated incident of gastroenteritis in service that was likely a stomach flu type of illness because it was short-lived.  These are quite frequently self limiting and do not cause any ongoing disability or complaints.  There were no other entries in the Veteran's service treatment records to support any further gastrointestinal complaints or any other complaints for many years.  The examiner again noted that gastroenteritis is viral-oriented and that there appeared to be no sequelae or any further visits related to this complaint.  In fact, the Veteran had reported that his reflux complaints began in the early 2000s.
Therefore, the examiner could not find any evidence at all that the Veteran's current gastrointestinal disorder was etiologically related to his period of active military service.  In support of this conclusion, the examiner stated that there is no documentation in his medical records of anything related to reflux disease.  The episode of gastroenteritis incurred in 1968 was an isolated stomach flu and would not cause any ongoing gastrointestinal disability.  

Finally, the Board acknowledges that the Veteran submitted three articles in support of his claim.  First an article from the National Center for PTSD states that the gastrointestinal system has been show to be associated with PTSD.  However the article also states that the relationship between PTSD and the gastrointestinal system has not been as extensively researched as the relationship between PTSD and the cardiovascular system.  The article also warns, "Existing research has not been able to determine conclusively that PTSD causes poor health.  Thus, caution is warranted in making a causal interpretation of what is presented here."  The Veteran also submitted the testimony of Dr. Thomas R. Insel before the U.S. House of Representative's Committee on Oversight and Government Reform in May 2007.  Dr. Insel testified that significant health problems are more likely to occur in individuals with PTSD than those without the disorder, including gastrointestinal disorders.  He also cautioned, however, that there is "very little data with respect to the interplay of PTSD and other medical conditions in service members in the initial phase following their return from deployment."  The third article is a printout of a National Institutes of Health article called "Reliving Trauma."  This article asserts that physical symptoms, such as gastrointestinal distress, are common in people with PTSD and that doctors often treat these symptoms without being aware that they stem from an anxiety disorder.  It is unclear from this fact sheet if this statement is based on any particular study or how reliable that assertion might be.  Because of this, and because the first two articles specifically warn that existing research is insufficient to make a causal link, the Board affords these three articles significantly less probative value than the compensation and pension examiner's opinion.

Therefore, based on the foregoing, the Board finds that the probative evidence of record does not establish a causal link between the Veteran's current gastrointestinal disorder and his period of active military service.  As the February 2008 compensation and pension examiner provided the only competent medical opinion of record regarding the issue, the Board also finds that the preponderance of the evidence is against the claim that the Veteran's service-connected PTSD caused or aggravated his gastrointestinal disorder.  Consequently, the preponderance of the evidence weighs against the Veteran's claim, and the Board finds that service connection for a gastrointestinal disorder is not warranted.  38 C.F.R. §§ 3.303, 3.310 (2010).   

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. §  5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knees

The Veteran requested an increase in his 10 percent disability ratings for his bilateral knee disabilities in August 2009.  At that time, he claimed that both his left knee and his right knee were getting worse as he experienced increased pain, bought knee braces, and had trouble getting up and down.  He also asserted that he needed assistance if he had to get anything off the floor, had constant pain walking, and had trouble doing yard maintenance.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral knee disabilities are rated under Diagnostic Code 5260.  Under that diagnostic code, a 10 percent disability rating is warranted when flexion is limited to 45 degrees, and the next higher 20 percent disability rating is appropriate when flexion is limited to 30 degrees.  In related criteria found under Diagnostic Code 5261, a 10 percent disability rating is warranted when extension is limited to 10 degrees and a 20 percent disability rating is appropriate when extension is limited to 15 degrees.  

During the appeal period, the Veteran received treatment for his bilateral knee disabilities at the VA Medical Center in Lincoln.  For example, in October 2009, he complained of bilateral knee pain on a daily basis, especially getting out of a chair or going up and down stairs.  He had tried elastic support and anti-inflammatory medications with minimal benefit.  The Veteran was able to ambulate without walking aids.  He was also able to tiptoe and heel walk.  On examination, the Veteran had no abnormality of his knee reflexes, which were 1+ and equal, and passive range of motion of the patellae was normal with minimal discomfort with the knee extended.  The Veteran's collateral ligaments were stable, Lachman testing was negative, and McMurray testing was negative.  X-rays failed to show any bony abnormality or any evidence of fracture, osteoarthritis, loose body, or malalignment.  Likewise, patellofemoral joint alignment was good bilaterally.  The orthopedic surgeon recommended elastic supports, avoiding kneeling, and squatting strengthening exercises.  He also injected the Veteran's patellofemoral joints with a bilateral intraarticular corticosteroid injection.  A few months later, in January 2010, the Veteran returned to the Lincoln VA Medical Center complaining of bilateral knee pain.  The pain began recurring about three weeks after the knee injections, and the Veteran reported that incidents in which he had to deep knee bend, such as getting in and out of a fishing boat or pushing a snow blower, gave him pain.  On examination, the Veteran's knees were without redness, warmth, or inflammation, and his ligaments were stable.  The Veteran's orthopedic surgeon switched the Veteran's oral anti-inflammatory medication and again asked the Veteran to avoid any type of bending knee activities as much as possible.

The Veteran also underwent two compensation and pension examinations during the appeal period for his knee disabilities.  In September 2009, the Veteran complained of daily stiffness and pain, especially after sitting and during the first few steps after getting up from a chair.  These symptoms limited the Veteran's ability to walk more than several blocks and ambulate stairs.  The examiner noted that the Veteran's joint symptoms did not include any deformity, giving way, instability, incoordination, locking episodes, effusions, or symptoms of inflammation.  Rather, the Veteran's knee symptoms included only pain, stiffness, and weakness.  The Veteran also occasionally wore elastic knee braces.  On physical examination, the examiner found that the Veteran's knees were negative for crepitation, masses behind the knees, clicks or snaps, grinding, instability, or any abnormalities.  He was able to flex his knees from zero to 125 degrees with objective evidence of pain in both knees following repetitive motion but no additional limitations after three repetitions of range of motion.  Furthermore, there was no joint ankylosis.  The examiner did, however, note that there was tenderness to palpation of the medial and lateral epicondyles and tenderness to manipulation and compression of patella bilaterally.  He also found no laxity, heat, erythema, or effusion present in either knee.  Finally, X-rays of both knees were normal.  

In July 2010, the Veteran presented for his second compensation and pension examination.  The Veteran again complained of joint pain and stiffness, but he had no swelling, effusion, tenderness, laxity, ankylosis, or other knee abnormalities.  On examination, he was able to flex both knees from zero to 125 degrees with pain on flexion after 115 degrees and no change in pain or loss of motion with repetitive testing.  However, there was objective evidence of pain on active motion.      

Thus, the Board finds that neither the Veteran's right knee disability nor his left knee disability manifested during the appeal period by limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  Rather, he was consistently able to flex his knees from zero to 125 degrees with pain beginning at 115 degrees of flexion.  Consequently, he is not entitled to an increased disability rating for either knee under Diagnostic Code 5260 or Diagnostic Code 5261.    

The Board has also examined whether the Veteran is entitled to a higher disability rating under other diagnostic codes related to knee disabilities.  However, the evidence of record does not indicate that he has ankylosis of either knee; subluxation or lateral instability; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; or an impairment of the tibia and fibula, including a malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5262.  Indeed, as mentioned previously, the competent evidence of record demonstrates that the Veteran's knees were consistently negative for ankylosis, instability, and effusion, and his X-rays were always normal.  Based on the foregoing, the Board finds the preponderance of the evidence weighs against the assignment of a schedular evaluation higher than 10 percent for the entire appeal period for the Veteran's service-connected bilateral knee disabilities.  Therefore, the Veteran's claim is denied. 

While the Veteran has reported that his knee disabilities adversely affected his ability to work, such has been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that his right and left knee disabilities alone have caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD, is denied.

2.  Entitlement to an evaluation higher than 10 percent for service-connected Osgood-Schlatter's disease of the left knee is denied.

3.  Entitlement to an evaluation higher than 10 percent for service-connected Osgood-Schlatter's disease of the right knee is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to TDIU.

The Veteran contends that he is permanently unemployable as a result of his service-connected PTSD, prostate cancer, and knee disabilities.  A July 2010 VA general medical examination report noted that the Veteran was not working.  The examination report also indicates that the Veteran retired prior to the onset of prostate cancer and worked with knee problems for 30 years before a non-service-connected back disorder led to his retirement in January 2007.  Thus, this opinion hints that the Veteran may be unemployable and affirms that the Veteran did not retire due to a service-connected disorder.  However, it does not contain an opinion regarding whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Therefore, as the July 2010 compensation and pension examiner did not provide an adequate opinion, it is not sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a social and industrial survey with a physiatrist, if possible, to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

2.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


